Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,810,806 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the following:
Regarding claim 1 of the currently examined application, the instantly examined application and the patent claim 1 are claiming common subject matter.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the wordings are different in the limitations, the limitations carried are either inherently implied or would have been obvious to one of ordinary skill in the art.  
The reference claim and the examined application claim include the following common features: “collecting vehicle data from at least one onboard vehicle included in a vehicle; generating a vehicle sensor data schedule; estimating network quality of one or more communication networks based on a vehicle route of the vehicle and data received from at least one other vehicle along the route of the vehicle; selecting at least one communication network based on the estimated network quality; and via at least one selected communication network, transmitting the vehicle sensor data according to the vehicle sensor data schedule.”
Claim 1 of the currently examined application is similar to claim 1 of the patent, but omits the details of the sensor data, the details of the generating the vehicle data schedule, the act of transforming the vehicle sensor data into message data by converting the vehicle sensor data to a messaging format.  Since claim 1 of the currently examined application omits features of claim 1 of the patent will be considered obvious over that claim of the patent.
Regarding claim 6 of the currently examined application, the instantly examined application and the patent claim 5 are claiming common subject matter.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the wordings are different in the limitations, the limitations carried are either inherently implied or would have been obvious to one of ordinary skill in the art.  
The reference claim and the examined application claims include the following common features: “collecting vehicle data from at least one onboard vehicle included in a vehicle; generating a vehicle sensor data schedule; estimating network quality of one or more communication networks based on a vehicle route of the vehicle and data received from at least one other vehicle along the route of the vehicle; selecting at least one communication network based on the estimated network quality; and via at least one selected communication network, transmitting the vehicle sensor data according to the vehicle sensor data schedule.”
Regarding claims 2-4 of the currently examined application, claim 1 of the patent includes all the features recited in claim 2-4 of the currently examined application.
Regarding claim 5 of the currently examined application, claim 4 of the patent includes “the route of the vehicle is a predetermined traveling path of the vehicle.”
Claim 6 of the currently examined application is similar to claim 5 of the patent, but omits the details of the sensor data, the details of the generating the vehicle data schedule, the act of transforming the vehicle sensor data into message data by converting the vehicle sensor data to a messaging format.  Since claim 6 of the currently examined application omits features of claim 5 of the patent will be considered obvious over that claim of the patent.
Regarding claim 7 of the currently examined application, the claim requires “generating a vehicle sensor data schedule comprises determining a transmission order of plurality of vehicle sensor data types of the vehicle sensor data, and transmitting the vehicle sensor data comprises: transmitting the vehicle sensor data according to the determined transmission order.”  Claim 5 of the patent includes: “identifying a transmission order for each of the plurality of vehicle sensor data types; transforming vehicle sensor data into message data, and transmitting the message data according to the vehicle sensor data schedule.”  Thus, claim 7 would have been obvious over claim 5 of the patent.
Regarding claim 8 of the currently examined application, claim 5 of the patent includes “identifying a level of importance for each of a plurality of vehicle sensor data types included in the vehicle sensor data.”
Claims 9-20 of the currently examined application would have been obvious over claims 5-20 of the patent because the wordings are different in the limitations, the limitations carried are either inherently implied or would have been obvious to one of ordinary skill in the art.  
The subject matter claimed in the currently examined application would have been obvious in view of the subject matter claimed in the cited patent.
Examiner’s Comments Regarding Another Cited Reference
	The patent application publication No. US 2017/0162057 A1 (Ross reference) disclosed an automated vehicle communication system in which the sensor array of the automated vehicle (100) detects the sensor data.  However, Ross is quite silent regarding “generating a vehicle sensor data schedule; estimating network quality of one or more communication networks based on a vehicle route of the vehicle and data received from at least one other vehicle along the route of the vehicle; selecting at least one communication network based on the estimated network quality; and via at least one selected communication network, transmitting the vehicle sensor data according to the vehicle sensor data schedule.”
		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C TO/Primary Examiner, Art Unit 3667